— Appeal by defendant from a judgment of the Supreme Court, Suffolk County, rendered January 5, 1979, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress certain evidence. Judgment reversed, on the law, and plea vacated; the denial of defendant’s motion to suppress is vacated and the “motion [is] restored to pending status in order that the issue of [the] legality” of his detention, if any, can be fully explored (see People v Misuis, 47 NY2d 979, 981; Dunaway v New York, 442 US 200). The instant appeal is governed, as the People concede, by this court’s prior disposition of appeals by appellant’s codefendants in People v Specks (77 AD2d 669) and People v King (79 AD2d 1033). Therefore a new suppression hearing is mandated. Hopkins, J. P., Mangano, Rabin and Weinstein, JJ., concur.